     Case 2:21-cr-00049-MHT-JTA Document 14 Filed 02/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALAI3AMA
                                NORTHERN DIVISION


UNITED STATES OF AMERICA,                  )                      LLZE    73 A c]:
                                           )
       Plaintiff,                          )
                                           )
v.                                         )CR. NO. 2:2 1 cr-00049-MHT-JTA
                                           )
WILLIAM LEE HOLLADAY, III,                 )
                                           )
       Defendant.                          )


                                NOTICE OF APPEARANCE

       COMES NOW,13enjannn J. Espy of Melton, Espy & Williams, P.C. and hereby enters

his appearance as one of the attorneys of record for Defendant Williarn Lee Holladay,


                                            Respectfully submitted,



                                            Benjamin J. Esp ASB0699-A64E)
                                            One of the Attorneys for Defendant
                                            WILLIAM LEE HOLLADAY,III

OF COUNSEL:

Joe Espy, III (ASB-6591-SS2J)
William M. Espy (ASB-0707-A41E)
MELTON,ESPY & WILLIAMS, P.C.
P.O. Drawer 5130
Montgornery, AL 36]03
Telephone: 334-263-6621
Facsimile: 334-263-7252
jespy@mewJe2al.corn
besp\
wespya,mewlegal.com
      Case 2:21-cr-00049-MHT-JTA Document 14 Filed 02/23/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE


        I hereby certify that I have filed the foregoing with the Clerk of Court and sent
notification of such filing to all counsel of record via electronic mail on this the2A2'"d day of
February, 2021.




                                               Of Counsel
Louis Franklin, Sr.
Jonathan S. Ross
U.S. Attorney's Office
P.O. Box 197
Montgomery, AL 36101
